Let me begin by
extending, on behalf of the people and Government of the
Republic of Bosnia and Herzegovina, our most heartfelt
condolences to the peoples and Governments of both
Venezuela and India, which have recently been hit severely
by the tragedy of disaster. It is our hope that both countries,
through the will and spirit of their peoples, will recover
quickly.
May we also extend our sympathies to those countries
and families that have lost loved ones under the United
Nations flag in Bosnia and Herzegovina in attempting to
carry out their mission of peace and humanity. Indeed, our
sympathies go out to all families of United Nations
personnel in all peace-keeping missions throughout the globe
who have made the ultimate sacrifice in the name of the
United Nations Charter.
We should also like to congratulate the Palestinian and
Israeli people on their recent efforts towards peace. We are
likewise happy to see the great strides towards democracy
being made in South Africa.
Mr. President, it is my pleasure and privilege to extend
to you our sincerest congratulations on your election to the
presidency of the General Assembly at its forty-eighth
session. Your election to this high office reaffirms the
importance of the role that small States play in the family of
nations.
We should also like to extend our appreciation to your
distinguished predecessor, His Excellency Mr. Stojan Ganev,
our Balkan colleague, for conducting the deliberations of this
body with great expertise and commitment.
The Republic of Bosnia and Herzegovina is pleased to
welcome the Organization’s newest Members: Andorra, the
Czech Republic, Eritrea, Monaco, the Republic of
Macedonia and the Slovak Republic. We are confident that
these Members will uphold the principles of the United
Nations Charter.
The international community has neither a definite
policy nor a clear plan of political action that would
facilitate a transition from the Communist structures that
have been in power for 50 years to concepts based on
freedom and democracy. We believe that it is impossible to
find solutions for either global or local conflicts unless a
clear stand is taken on the overall question of what the
post-Communist heritage is to be.
The negative aspects of this problem have been fully
illustrated in the case of my country. It is obvious that the
remaining forces of the Communist potential for aggression
have been exercised against us and that an extirpation of
chances for democratic development has been perpetrated
before the eyes of Europe, America and the whole world.
This act is being carried out entirely by force, in forms
ranging from aggression and mass murder of civilians to
destruction of all traces of civilization and culture and the
extermination of whole nations by the barbaric tactics of
burned and destroyed land.
Simultaneously with this unprecedented violence, an
experiment in political vivisection is being carried out
against our country. It is being carried out by an
international community that, in the case of Bosnia and
Herzegovina, has obviously been testing various models for
the post-Communist State. The experiment, unfortunately,
is being performed in vivo by testing various hypotheses on
our living national and governmental organism. In this
experiment, our people are dying, and so is our country and
our State.
The first experiment was performed by the London
Conference. This concept, which sought to stop the
aggression, was abandoned without a single attempt to
implement it; and this only intensified the war on our soil.
This was followed by an attempt to find a solution by means
of constitutional, legal and political reform to a crisis that
was becoming ever deeper. This project, known as the
Vance-Owen plan, no one even attempted to implement. It
was abandoned only to be replaced by a new one, which is
based on the false thesis that what we have in Bosnia and
Herzegovina is a civil war between the three peoples and
that territorial partition is therefore the only solution.
But this plan is being fulfilled neither with respect to
the idea that the partition of the land should be carried out
in accordance with the criterion of ethnic majority, nor with
respect to the basic intention of bringing about peace. As a
result, the uncontrollable unfolding of events will continue,
and will cause nothing but new suffering for our people.
Now the people of Bosnia and Herzegovina are being
asked to choose between a just, defensive war and an unjust
peace. The war, if continued, is likely to cause further
suffering for our people and the further destruction of our
nation. It could mean the death of thousands more.
The unjust peace plan is flawed because it is based
upon the repugnant and historically failed concept of ethnic
partition and apartheid. The flaw is compounded by the fact
that even the partition is unfair, since it seeks to satisfy the
aggressor’s appetite for an inequitably large share at the
expense of the victim.
However, the flaws in the so-called peace plan being
forced upon us are not merely philosophical. First, any plan
that legitimizes genocide and promotes ethnic partition will
most likely sow the seeds for new aggression and fuel the
fires of retribution. Secondly, any peace that does not
address the true causes of war will, at best, offer only
temporary, remedial relief rather than promoting the healing
that is essential. Finally, any peace plan that makes no
provision for a viable Bosnian State, that does not address
even the most basic needs of the victim and that does not
provide the necessary measures for real implementation and
durability is, in the end, not a plan for real peace.
Last week’s provisional acceptance by the Bosnian
Parliament of the peace proposals is dependent on the same
minimal adjustments that we have consistently held to be
necessary for a durable peace. These adjustments are the
following:
First, the Bosnian Republic within the proposed Union
of the Republics of Bosnia and Herzegovina must be viable
geographically, economically, politically and defensively.
Secondly, the aggressor forces must surrender control
of the territories where they have slaughtered and expelled
civilian populations so that the Bosnians can return to their
homes. Well over half a million refugees would find it
impossible to return to villages, towns and cities from which
they were expelled if Serbian forces that committed murder,
rape and torture were to continue to control those territories.
There is the option that some of those territories could be
temporarily administered by international peace-keeping
forces.
Thirdly, the final agreement must contain
comprehensive and specific guarantees concerning its
implementation from those nations and regional
organizations that will actually be enforcing the peace. Such
guarantees must be an integral part of the peace accords and
cannot be delayed until a later date. Otherwise, we risk
adopting another agreement or commitment that will, like so
many others previously, become worthless for peace and of
value only to further legitimize the aggressor.
Forty-eighth session - 7 October l993 3
Fourthly, in the event that the international community
is not successful in implementing the peace plan, then we
must be allowed to arm and defend ourselves.
Consistent with its authority and unavoidable
responsibility, the Security Council should evaluate the plan
prepared by Lord Owen and Mr. Stoltenberg to determine its
consistency or inconsistency with the United Nations Charter
and numerous resolutions previously adopted by the Council.
The Council cannot escape its responsibilities and the
inherent inconsistencies by hiding behind the frequently
repeated excuse that it will accept whatever all the parties
agree to, when one party, the victim, is under the pressure
of the very real threat of genocide.
As further negotiations on these matters continue, the
mediation team should be enlarged to include a
representative of the North Atlantic Treaty Organization
(NATO), which will most likely be the agent of
enforcement. This would add a degree of clarity, direction
and credibility to the talks that has been lacking so far.
Now, let me bring to the Assembly’s attention the
impending humanitarian tragedy unfolding in my country.
On behalf of all Bosnians, I must first thank the United
Nations and all the friendly Governments, private institutions
and heroic individuals that have helped provide humanitarian
assistance in Bosnia. We profoundly appreciate the efforts
that have so far saved many lives. But with the coming of
winter, more help will be needed if our wounded and
malnourished population is to avoid finally succumbing to
starvation, disease and exposure. In this effort it is essential
that the international community and its most capable
members and relevant regional organizations do the
following: first, take steps to encourage and enforce the
maintenance of the cease-fires recently agreed to by all the
relevant forces; secondly, take steps, as envisioned in several
Security Council resolutions, to stop the blockage of
humanitarian relief and other essential supplies such as
water, electricity and gas; thirdly, reopen Tuzla Airport,
making possible the delivery of humanitarian relief to over
a million people; and, fourthly, establish clear demands for
the lifting of the siege of Sarajevo as a first step towards the
lifting of all sieges of Bosnian towns, including the safe
areas designated by Security Council resolutions 824 (1993)
and 836 (1993).
Our Bosnian minority in Serbia, the Muslims of
Sandzak, have been deprived of their rights. Many people
who have defended the rights of their countrymen have been
imprisoned or expelled. While the Serbian regime has
ostensibly been protecting the rights of ethnic Serbs in
Croatia, it has not been willing to recognize those same
rights for minorities in Serbia. We demand the same rights
for the Muslims of Sandzak as those that Serbs are
demanding for themselves in Croatia. Future negotiations
cannot neglect this very important political and human-rights
issue.
As United States President Clinton recently stated
before this body, the United Nations cannot become involved
in every world conflict. United Nations involvement should
only be undertaken with a clear political and military
strategy in place. Tragically, United Nations involvement in
Bosnia and Herzegovina has so far shown the very antithesis
of any clarity of objective and firmness of resolve. The
moral void created by this confusion has naturally been
filled with a determination to defer to the aggressor’s wishes
at the expense of the victim. The United Nations
intervention, in its half-heartedness and equivocation,
combined with its proud insistence that it is getting the job
done and that therefore we cannot be allowed to arm
ourselves, may well go down in history as the principal
instrument of my country’s destruction.
In this regard, a few unavoidable questions arise. Why
has there been no implementation of Security Council
resolutions 824 (1993) and 836 (1993) calling for the lifting
of the siege of our cities? What has happened to the
Security Council’s demands in resolution 752 (1992) for the
withdrawal of all Serbian military and paramilitary units
from our country along with their heavy weapons? Why has
there been no implementation of Security Council resolutions
787 (1992) and 838 (1993), which were to monitor the
border between Serbia and Bosnia and Herzegovina and
prevent the continuing massive flow of arms and material
going to the aggressors in Bosnia?
It is no longer possible to speak of non-intervention.
The international community’s involvement in Bosnia began
with the imposition of the arms embargo and has continued
through this whole series of unfulfilled commitments. The
United Nations must either follow
4 General Assembly - Forty-eighth session
through with its intervention or decide to rescind that
intervention. One way or another, it cannot continue with
the present policy, which makes it an accomplice in the
destruction of the Bosnian people.
My Government remains committed to peace and to the
ideals of a pluralistic, democratic and multi-religious society.
Unfortunately, some of the very nations that espouse these
ideals world wide have betrayed them by inaction, and in
their own backyards. We cannot indefinitely continue a
struggle on principle without adequate help from outside or
without at least being afforded the full opportunity to defend
ourselves.
The action of our Parliament is clear in its commitment
to peace, its demands for a viable State and a durable peace.
Principles have been shamelessly abandoned by those who
had the greatest duty and reason to uphold them in our
country. We cannot and will not accommodate the anxieties
of those same Governments and allow them to pressure us
to abandon our last hope for self-preservation and a real and
durable peace.
Although there has been a process through which many
witnesses to this crime have become anaesthetized to its
horror, the horror itself will never go away, and future
generations of the righteous and the just in every nation will
neither forgive nor trust the countries which allowed it to
happen. At least a billion people are waiting for this body
to act. Are Members really ready to surrender Bosnia and
its people to annihilation? Those billion people I have
mentioned, and not only they, will never forgive you.
